United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 14, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-10197
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

HECTOR CAMPOZANO-TIERRABLANCA,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 3:02-CR-384-ALL-M
                       --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Hector Campozano-Tierrablanca (Campozano), federal prisoner

# 13416-035, was convicted of illegal reentry by an alien

following deportation, in violation of 8 U.S.C. § 1326.        He now

appeals the denial of his 18 U.S.C. § 3582(c)(2) motion for

reduction of sentence.   Campozano argues that Amendment 632 to

the United States Sentencing Guidelines should be applied

retroactively to his case and that he should receive a reduction

based on the retroactive provisions.   He also argues for the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-10197
                                -2-

first time on appeal that consideration of his prior convictions

in the imposition of his sentence violated his Sixth Amendment

right to a jury trial, and he cites the decision of United States

v. Booker, 125 S. Ct. 738 (2005), as support for this argument.

     This court reviews the denial of a 18 U.S.C. § 3582(c)(2)

motion for abuse of discretion.   United States v. Pardue, 36 F.3d
429 (5th Cir. 1994).   Amendment 632 became effective on November

1, 2001, prior to the imposition of Campozano’s sentence.    He is

not entitled to relief under § 3582, and the district court did

not abuse its discretion in denying the motion.

     Campozano’s argument that his sentence is unconstitutional

under Booker is raised for the first time on appeal.     This court

generally will not consider new theories of relief raised for the

first time on appeal absent exceptional circumstances.     Leverette

v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).     In

any case, Campozano’s Booker argument is not cognizable in the

context of an 18 U.S.C. § 3582(c)(2) motion because it is not

based on a retroactive amendment to the Guidelines.    See United

States v. Shaw, 30 F.3d 26, 29 (5th Cir. 1994).

     AFFIRMED.